Citation Nr: 9933679	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  94-46 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
lumbar strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from October 1980 to December 
1988.  

In June 1994 the Department of Veterans Affairs (VA) Regional 
Office (RO) denied entitlement to an increased rating in 
excess of 20 percent for the veteran's service-connected 
lumbar strain disability.  The veteran perfected an appeal 
therefrom.  In December 1996, the Board of Veterans' Appeals 
(Board) confirmed the denial.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter referred to as the 
Court).  In March 1997, the Secretary of Veterans Affairs 
moved the Court for an order vacating the Board's decision 
and requested the Court to stay further proceeding in the 
appeal pending its decision upon that motion.  By a May 19, 
1997, the Court granted the motion, vacated the Board's 
December 1996 decision, and remanded the case to the Board.

On appellate review in March 1998, the Board remanded the 
matter for additional development.  After completing the 
development requested in the remand, the RO readjudicated the 
veteran's claim and increased the 20 percent evaluation to 
40 percent, effective from September 15, 1993.  In September 
1998, the veteran again disagreed with the assigned rating.  
As such, the matter has once again been returned to the Board 
for appellate consideration.  AB v. Brown, 6 Vet. App. 35 
(1993).

In the March 1998 remand, the Board pointed out that on 
notice of disagreement in September 1993, substantive appeal 
in October 1994, and in a September 1997 statement, the 
veteran essentially indicated that he wished to pursue a 
claim of entitlement to a total and permanent rating based on 
individual unemployability but no action had been taken in 
response to the veteran's request.  Consequently, the Board 
referred the matter to the RO for appropriate development.  
In August and September 1998, the veteran again stated that 
he was unemployable and he wanted his claim transferred to 
the Board for review.  A formal application for individual 
unemployability was received in October 1998.  In March 1999, 
the RO denied entitlement to individual unemployability.  The 
veteran thereafter perfected the appeal.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's residuals of a lumbar strain are productive 
of decreased range of motion with chronic pain.  X-ray 
findings are reported as normal.  The veteran's disability is 
productive of severe impairment.

3.  Service connection is in effect for residuals of lumbar 
strain, rated at 40 percent, and scar, lipoma removal, of the 
left L5 paraspinal, rated at zero percent.

4.  The veteran's service-connected disabilities are not of 
sufficient severity to preclude him from engaging in 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased evaluation 
in excess of 40 percent are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Codes 5293, 5295 (1998).

2.  The criteria for entitlement to a total rating based on 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  VA, therefore, has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  In a December 1997 statement, 
J.W.B., M.D., references range of motion sheets associated 
with the veteran's dorsolumbar spine disability and on 
examination in March 1998, the VA examiner stated that x-ray 
reports of the lumbosacral spine were attached.  However, 
those reports are not of record.  Regarding the December 1997 
range of motion sheets, it is noted that in March 1998, the 
Board remanded the veteran's claim to obtain additional 
medical evidence, but no additional private medical reports 
were received.  Also, in June 1998 a contemporaneous VA 
examination was conducted and range of motion tests were 
conducted.  Additionally, with respect to the above-
referenced x-ray study, it is noted that in the diagnosis 
section, the examiner reported that x-ray findings of the 
lumbosacral spine were normal.  In light of the foregoing in 
conjunction with the evidence of record, the Board finds that 
additional development is not warranted.  After reviewing the 
evidence received subsequent to the Board's March 1998, 
specifically the June 1998 VA examination report, the Board 
is satisfied that all necessary evidence has been received 
for an equitable disposition of the veteran's appeal and 
adequately developed.  Id.

Background

In December 1991, service connection for lumbosacral 
spondylosis with lumbar strain was granted and rated at 10 
percent, effective from July 8, 1991.  The RO also granted 
service connection for a scar, lipoma removal, left L5 
paraspinal region, rated at zero percent effective July 8, 
1991.  (The noncompensable rating for the veteran's scar 
disability remains in effect.)  In reaching its decision, the 
RO considered the veteran's service medical records which 
show that the veteran injured his back in 1986 and subsequent 
to service received treatment at a VA facility; VA outpatient 
treatment reports dated from May to August 1991, showing 
complaints of constant pain and back problems and an 
impression of chronic low back pain; and a September 1991 VA 
examination report. 

On VA examination in September 1991, flexion was to 90 
degrees with extension to 35 degrees, lateral flexion to 40 
degrees, bilaterally, and rotation to 35 degrees, 
bilaterally.  During examination, the veteran ambulated and 
bent slowly.  Tenderness of L3-S1 was noted.  The impression 
was lumbar spondylosis with lumbar strain.  

Effectuating a Board decision promulgated in May 1992, the 
RO, by a in May 1992 rating action, rated the disability at 
20 percent, effective from July 8, 1991.

In relevant part, the record thereafter consists of VA 
outpatient treatment reports dated from October 1992 to 
September 1993, documenting that in September the veteran 
strained his back while retrieving a battery from his car and 
complaints of back pain with trembling.  A diagnostic 
impression of lower back pain was made.  

On VA examination in December 1994, the veteran stated that 
he experienced continuous back pain, more severe when lifting 
and during weather changes.  The veteran also ambulated with 
a cane over the last seven month.  Examination revealed no 
postural abnormalities, fixed deformities, or spasms.  
Positive bilateral straight leg test was noted.  Flexion was 
to 60 degrees with extension to 20 degrees, lateral flexion 
to 30 degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  X-rays revealed scoliosis with convexity to the 
right.  Disc spaces, bone density, and both sacroiliac joints 
were normal and pedicles showed optimal density.  The 
impression was lumbar scoliosis with convexity to the right.

In December 1997, J.W.B., M.D., recorded the veteran's 
complaints as including a history of a back injury when a 
weapons rack fell on him in 1986.  After examination, the 
examiner stated that the veteran would experience mild 
difficulty with prolonged sitting and moderate difficulty 
with standing, walking, heavy lifting, and significant 
carrying.  

On VA examination in June 1998, it was noted that the veteran 
was 40 years old and complained of chronic low back pain with 
stiffness.  The pain was described as shooting all over the 
body and into the right upper extremity.  Flare-ups were 
reported four to five times per month, each lasting 
approximately 15 to 20 minutes.  Moving, lifting, bending, 
and standing was difficult and aggravated by pain, although 
medication decreased pain.  The veteran wore a lumbosacral 
corset and walked with a cane.  The examiner also noted that 
the last time the veteran worked was in 1995 with the Post 
Office and he was discharged from that job because of an 
inability to perform his job duties.  Physical examination 
showed forward flexion to 60 degrees with extension to 25 
degrees, lateral flexion to 30 degrees, bilaterally, and 
rotation to 30 degrees, bilaterally.  (Normal range of motion 
consisted of flexion to 90 degrees, extension to 35 degrees, 
lateral flexion to 40 degrees, and rotation to 55 degrees).  
The examiner also noted that during range of motion tests, 
pain started at 40 degrees during flexion, 15 degrees during 
extension, and at 25 degrees during lateral flexion and 
rotation, bilaterally.  The veteran could not walk on his 
heels, but could raise on his tiptoes.  No incoordination was 
noted.  Straight leg raise on the right was positive for low 
back pain at 20 degrees.  The veteran could not bend or lift 
weights or stand for a prolonged period.  Evidence of muscle 
spasm or muscle atrophy was not noted although mild diffuse 
tenderness was detected.  The diagnosis was chronic low back 
pain with normal x-ray findings.

As previously noted the veteran complained of pain shooting 
all over his body and of the right upper extremity, in this 
regard, it is noted that after examination of the cervical 
spine, which revealed decreased limitation of motion, a 
diagnosis of neck pain secondary to anterior wedging of C3 to 
C6 vertebral bodies was noted.  (Service connection for 
cervical spine disability is not in effect.) 

In July 1998, the RO increased the 20 percent evaluation to 
40 percent, effective from September 15, 1993.  The zero 
percent rating for residuals of a scar, lipoma removal, left 
L-5, paraspinal region was confirmed and continued.  The 
combined rating was 40 percent effective from September 15, 
1993.

On his application for individual unemployability, the 
veteran stated that his disability had affected full time 
employment since 1995 and that while employed he worked as a 
mail handler.  The veteran indicated that he left his last 
job because of disability.  He had completed high school but 
had not received any other education or training.  The 
veteran indicated that he had worked with Goodwill Industries 
in 1997. 

In an April 1999 statement, S.D., the Branch Manager at 
Manpower, stated that the veteran submitted a VA Form 10-2382 
stating that he was unable to work due to a medical disorder.  
Pursuant to the veteran's request he has been filed inactive 
and will not be considered for future work until cleared by a 
physician.  The January 1999, VA Form 10-2382, is also of 
record.  The form states that the veteran had multiple health 
problems and was not able to work at this time. 

Criteria and Analysis

Lower back disability

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Although the 
evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As the veteran's disability involves injury of the lumbar 
spine, the elements to be considered primarily include the 
history of the injury and reduction in the joint's normal 
excursion of movement on different planes.  38 
C.F.R. §§ 4.40,  4.41, 4.45 (1998). Factors such as less 
movement than normal, more movement than normal, weakened 
movement, incoordination, and pain on movement, swelling, or 
instability, must be considered.  38 C.F.R. §§ 4.40, 4.45.  
Painful motion is also a factor of disability.  
38 C.F.R. § 4.40.  Functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, associated with the veteran's right 
wrist disability is also for consideration.  
38 C.F.R. §§ 4.10, 4.40, 4.59.

The Rating Schedule also provides that a 40 percent 
evaluation is warranted for lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above-noted manifestations with abnormal mobility 
on forced motion.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in a 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Rating Schedule provides that moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation 
and severe limitation of motion warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

Moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent.  Severe intervertebral disc syndrome 
with recurring attacks and intermittent relief is rated at 40 
percent.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief is rated at 
60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

In this case, the medical evidence does not show that 
entitlement to an increased evaluation in excess of 40 
percent is warranted.  The veteran's disability is currently 
rating under Diagnostic Code 5295.  That rating provision 
provides that the maximum rating allowable, a 40 percent 
evaluation, is warranted for lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above-noted manifestations with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Here, the veteran's disability has already been assigned that 
maximum percentage rating.  Accordingly, entitlement to an 
increased rating in excess of 40 percent under Diagnostic 
Code 5295 cannot be established.  Id.

Nevertheless, the Court has also held that the Board is 
required to consider a claim under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991).  As such, the 
Board was obligated in this case to consider other applicable 
provisions of 38 C.F.R. Part 4.

The Board recognizes that the veteran's service-connected 
lower back disability may also be evaluated under Diagnostic 
Code 5292 for limitation of motion of the lumbar spine.  
However, for the reasoning set forth above, entitlement to an 
increased rating in excess of 40 percent under this ratings 
provision is also prohibited.  The maximum rating percentage 
allowable under that rating provision has already been 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

The veteran's disability may also be evaluated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  But, 
with respect to this provision, the requisite criteria for an 
increased evaluation are not met.  As detailed above, on 
recent examination, x-ray findings were normal and the 
clinical data is completely devoid of any evidence 
demonstrating the presence of diseased discs.  The record 
also fails to show evidence demonstrating pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  Even though pain on movement and difficulty with 
bending lifting and standing over prolonged periods is 
present, objective evaluations dated from 1994 to 1994 do not 
reveal evidence of muscle spasms or incoordination.  
Additionally, the could rise on his tiptoes, although the 
veteran could not walk on his heels.  Finally, the Board adds 
that the veteran's neck pain is attributable to anterior 
wedging of the C3 to C6 vertebral bodies, which are 
nonservice-connected disabilities.  In view of the foregoing 
clinical data, the Board finds that the veteran's disability 
picture does not more nearly approximate the criteria 
required for an increased rating in excess of 40 percent 
under Diagnostic Code 5293.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293.

The Board also notes that Diagnostic Codes 5285, 5286, and 
5289 have also been considered.  Nonetheless, there is 
absolutely no medical evidence of record demonstrative of a 
fracture of any vertebra, complete bony fixation (ankylosis) 
of the spine, or ankylosis, either favorable or unfavorable, 
of the lumbar spine.  As noted above, in June 1998, the 
examiner reported that x-ray findings were normal.  Thus, 
entitlement to an increased rating pursuant to any of these 
provisions is not warranted.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5285, 5286, and 5289.

Finally, the Board is cognizant of the arguments set forth in 
the Appellee's March 1997 Motion For Remand and To Stay 
Further Proceedings.  That is, the Board acknowledges that 
because Diagnostic Codes 5293 and 5295 are predicated on a 
loss of range of and limitation of motion, 38 C.F.R. §§ 4.40 
and 4.45 are applicable in this case, and those rating 
provisions do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use 
including during flare-ups.  See Deluca v. Brown, 8 Vet. 
App. 202 (1995); VAOPGCPREC 36-97 (December 12, 1997).  The 
Board is also cognizant of the veteran's complaints of 
experiencing flare-ups approximately 4 to 5 times per month 
and lasting about 15-20 minutes; difficulty with bending, 
lifting, and moving for prolonged periods; and pain and 
stiffness on movement.  The positive findings confirming the 
existence of those symptoms are also acknowledged.  
Nevertheless and in spite of the foregoing, in this case, 
under Diagnostic Code 5295, entitlement to an increased 
evaluation in excess of 40 percent is not warranted.  Again, 
the veteran has already received the maximum rating 
percentage allowable under that Diagnostic Code.  
38 C.F.R. § Diagnostic Code 5295.  With respect to Diagnostic 
Code 5293, as discussed above, the veteran's disability 
picture does not more nearly approximate the criteria 
required for an increased rating in excess of 40 percent.  
38 C.F.R. § Diagnostic Code 5295; see generally, VAOPGCPREC 
9-98 (August 19, 1998).  Rather, the evidence shows that x-
ray findings are normal and that no evidence of muscle spasm 
is present.  In addition, no evidence of incoordination is 
present and relief from pain is obtained with medication.  As 
such, even in consideration of the veteran's complaints of 
pain and functional loss and of the holding in DeLuca, 
because the requisite schedular criteria for an increased 
rating in excess of 40 percent are not demonstrated, a higher 
rating under 38 U.S.C.A. § Diagnostic Code 5293 is not 
warranted.  Id.; Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); VAOPGCPREC 9-98. 

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1998), 
have been considered but finds no basis for an allowance of 
this matter.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is absolutely 
no evidence of frequent hospitalization that is exceptional 
so as to preclude the use of the regular rating schedules.  
Additionally, although on recent examination, the veteran 
indicated that he had not worked since 1995 because he was 
unable to perform his job duties, the evidence does not show 
that the veteran's lumbar spine disability is so exceptional 
that a higher evaluation on an extraschedular basis is 
warranted.  Marked interference with employment beyond that 
already contemplated in the currently assigned 40 percent 
rating has not been shown and the veteran's disability rating 
has not been shown to have rendered the application of the 
regular schedular rating impracticable.  See generally, 
38 C.F.R. § 4.1 (1998); VAOPGCPREC 6-96, paragraph 8 (August 
16, 1996).  Therefore, an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

Total rating

Criteria

The veteran asserts that entitlement to a total rating 
because he has been unemployable since 1995.  A total 
disability rating for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

The VA will also grant a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

As noted above, service connection is in effect for residuals 
of lumbar strain, rated at 40 percent, and scar, lipoma 
removal, of the left L5 paraspinal, rated at zero percent.  
The combined rating is 40 percent.  Nevertheless, the 
evidence of record shows that entitlement to a total rating 
based on individual unemployability is not warranted.  At the 
outset, the Board points out that the veteran's disabilities 
ratings do not meet the criteria required in order to grant 
entitlement to a total disability rating.  The veteran does 
not have a service-connected disability rated at 60 percent 
and his combined total disability rating is less than 70 
percent.  His combined total disability evaluation is 40 
percent.  As such, the veteran's percentage evaluations fail 
to meet the percentage ratings required for entitlement to a 
total rating based on schedular criteria.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

Even though the veteran's disability evaluations fail to meet 
the aforementioned percentage requirements to warrant 
entitlement to a total disability, consideration of his claim 
on an extraschedular basis is still warranted pursuant to 
38 C.F.R. § 4.16(b).  The applicable regulation provides that 
it is the established policy of the VA that all veteran's who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Id.  When considering this issue, 
the Board will consider the veteran's service-connected 
disabilities, employment history, education and vocational 
attainment and all other pertinent factors.  Id.

In this regard, the relevant evidence of record, by history, 
shows that the veteran has received and continues to 
treatment for his lumbosacral strain disability.  
Nonetheless, the record clearly shows that the veteran's 
service-connected disabilities are not of sufficient severity 
to preclude him from engaging in substantially gainful 
employment.  Substantially gainful employment is that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where he or she resides.  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).  Substantially gainful 
employment also suggests earning "a living wage."  Id.  In 
this case, there is no evidence demonstrating that the 
veteran was discharged from his duties as a postal worker in 
1995 because of his service-connected disabilities and the 
evidence does not show that he was discharged from Manpower 
Temporary Services because of disabilities.  The record shows 
that in January 1999 the veteran submitted a VA Form 10-2382 
to his employer which indicated that because of multiple 
health problems he was unable to work.  The record does not 
show that the veteran's service-connected disabilities 
prevent him from obtaining and maintaining gainful 
employment.  In fact, no specific reference to any 
disability, illness, or disease was made and moreover, no 
supporting clinical data was attached.  Additionally, it is 
noted that there is no evidence of record suggesting that the 
veteran has lost time from work because of excessive 
absenteeism due solely to his service-connected disabilities.  

Considering the foregoing, the Board must find that the 
veteran's service-connected disabilities are not of 
sufficient severity that they would preclude him from 
engaging in all types of substantially gainful employment, 
consistent with his education and employment history.  The 
preponderance of the evidence is against the veteran's claim 
and the evidence is not evenly balanced.  
38 U.S.C.A. § 5107(b).  Accordingly, the claim of entitlement 
to a total rating based on individual unemployability is 
denied.



ORDER

Entitlement to an increased evaluation in excess of 40 
percent for residuals of a lumbar strain is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

